DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Product-by-process limitations are interpreted in accordance with the law summarized in MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  In other words, the prior art accounts for a product-by-process limitation when the structure of the prior art is the same as the structure which results from the process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 4-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The language of claim 1 is inferential and unclear regarding whether the second valve is a component of the dispenser.  Line 8 of claim 1 refers to the second valve in a functional or inferential limitation subject to the phrase “configured to,” whereas lines 15-17 of claim 1 appear to refer to the second valve as if it is a component of the dispenser.  Clarification is necessary.
	Claim 1 is also unclear in that the entire claim is written as a product by process limitation, but the only process step is fabricating the four components: connector; first valve; first adapter; and holder.  It is unclear what meaning the claim language is intended to have, in that it is unclear why the product-by-process limitation is used.  It appears as though the claim may be implying that the four components are not assembled, that the four components may exist by some step other than a step of fabricating, or that there is some other meaning.  Clarification is necessary.
	Claims 4-23 are unclear in that each of the claims refers to a manufacturing process, but the claims depend from claim 1 which is a device claim.  It is unclear whether claims 4-23 are attempting to define a method with reference to the fabricating step of claim 1, or instead are attempting to define a device.  Clarification is necessary.

	In claim 22, the phrase “the one or more applicators” is an antecedent basis error, and it is unclear whether the device includes applicators or is merely capable of use with applicators.  
	The above is not represented as an exhaustive list of errors and unclear language, and the entirety of the claims should be thoroughly checked.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-9, 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radmer (US 8,529,502) 
	Regarding claim 1, Radmer discloses a safety fluid dispenser (figures 1 and 10) produced by a manufacturing process comprising:
	fabricating a coupler (10) comprising a connector (15), a first valve (17), a first adapter (13), and a holder (16), wherein

	the holder (16) is configured to hold a fluid source (30),
	the first adapter (13) is configured to receive another fluid source (40),
	the coupler (10) is configured to facilitate transfer of a fluid from the fluid source into the container via a second valve (the device 10 is capable of connecting to a container that has a non-return valve at the inlet so that fluid can only flow into the container), and
	another fluid from the another fluid source (40) into the fluid source (30) via the
first valve (17)(column 10, lines 37-40),
	the first valve (17) is configured to admit the another fluid from the another fluid source into the coupler at the first adapter, and prevent the fluid from traversing the first valve (column 10, lines 37-40), and
	the second valve is configured to admit the fluid from the coupler into the container, and prevent fluid flow from the container into the coupler (the device 10 is capable of connecting to a container that has a non-return valve at the inlet, as discussed above).

	Regarding claim 4, Radmer discloses the coupler (10) is further fabricated to comprise a first hollow channel (conduit with valve 17, see figure 1) configured to introduce the another fluid into the fluid source via the first valve (17); and a second 


	Regarding claim 23, Radmer discloses that the coupler is further fabricated such that the coupler is configured to: receive the fluid source, such that, upon the fluid source being attached to the coupler, the coupler is configured to transfer the fluid from the fluid source to the container via the second valve, and dispense the fluid into the container by virtue of being configured to introduce air into the fluid source via the first valve in order to force the fluid through the second valve (column 10, lines 67-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Radmer (US 8,529,502) in view of Okiyama (US 2013/0079744).
	Regarding claims 1, 5, and 6, Radmer accounts for the claimed subject matter as set forth above, but does not disclose that the adapter includes the second valve.

It would have been obvious to one skilled in the art to provide the device of Radmer with a valve at the outlet (left side of 14 in figure 1), based on the teaching of Okiyama, for the purpose of preventing inadvertent backflow from the receptacle (20).  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 20, Radmer accounts for the claimed subject matter substantially as discussed above, but does not disclose that the coupler is further fabricated to comprise a piercer configured to puncture a seal on the fluid source.
	Okiyama teaches that it is known to provide an adapter with a piercer (60) configured to puncture a seal (81) of the fluid source (80)(paragraph 0081 and figure 2).
	It would have been obvious to one skilled in the art to provide the adapter of Radmer with a piercer in the configuration of Okiyama as a routine selection of a known fluid coupling structure, and/or as a routine design choice for accessing a vial with a simple and reliable structure.  

Claims 10, 11, 14-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Radmer (US 8,529,502) in view of Okiyama (US 2013/0079744) and further in view of Light (US 9,101,352).
Regarding claims 10, 11, 13-16, and 22 Radmer and Okiyama account for much of the claimed subject matter as set forth above, but do not disclose that the container is configured as described in these claims.  
Light discloses a container (figure 1) comprising a bottom surface (32) comprising one or more recesses (40) configured to store one or more applicators (70), and a positioner (34, 36) configured to secure the one or more applicators in the one or more recesses, and the one or more recesses are recessed relative to the bottom surface (32, figure 1), 
the container is further fabricated such that: the bottom surface further comprises one or more channels (35), the one or more channels are recessed relative to the bottom surface, and the one or more channels couple the adapter and the one or more recesses such that the one or more channels are configured to feed the fluid from the adapter to the one or more recesses.	 the container is further fabricated such that: the one or more recesses are comprised in a plurality of recesses, the one or more channels comprise a plurality of channels, and each of the plurality of channels feeds into a corresponding one of the plurality of channels,

Light further discloses that the container thereof is configured for use with a syringe (100) for putting medical fluid onto the applicators (column 3, line 19-24).
It would have been obvious to one skilled in the art to use the device of Radmer as modified to convey the fluid into the container of Light for the purpose of conveniently conveying the fluid into the container without spillage, and/or as a routine selection of a known syringe coupler for performing its disclosed function.  The combination of Radmer and Light is a simple combination of a known coupler for use in conveying fluid from a syringe with a known container disclosed as being used with a syringe; doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	

Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Radmer (US 8,529,502) in view of Okiyama (US 2013/0079744) and Light (US 9,101,352) and further in view of Raines (US 5,147,333) or Tessari (US 2002/0077589)
	Regarding 12 and 17-19, Radmer, Okiyama, and Light account for the claimed subject matter substantially, but do not disclose that the adapter and the container are connected using a male and female luer lock respectively.
	Examiner hereby takes official notice that a luer lock is a notoriously old and well known type of coupling for a needless syringe.  For example, Raines discloses that a luer lock is a known fluid coupling for a needless syringe (figure 2 and column 2, lines 15-17).  Tessari also discloses that a luer lock is a known fluid coupling for a needleless syringe (paragraph 0046).
	It would have been obvious to one skilled in the art to provide the device of Radmer with a luer lock for any or all of the fluid couplings as a routine selection of a known, simple, reliable, and standardized fluid coupling structure.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1 and 4-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,085,915. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims use product-by-process language but the claims of the ‘915 patent include all of the structures of the pending claims in the configuration described in or which results from the present claims.  
Claims 1 and 4-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,013,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims describe a device but the claims of the ‘665 patent describe a method of using the device including the structures of the pending claims in the configuration described in or which results from the present claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799